Storrs, J.
It being found, by the special verdict, in this case, that the mother of Caleb Daniels, who was the husband of Sarah Daniels, the pauper, for the expences of whose support this action was brought, acquired a settlement in Norwich, during the minority of said Caleb, it is conceded, that said Caleb derived from his mother, and not having since acquired a settlement elsewhere, still has, a settlement in that town; and that that town is consequently, the place of the settlement of his wife, unless he was prevented from deriving a settlement there from his mother, by virtue of the agreement made between her and the said Caleb, during his minority, and before she acquired such settlement, and of his absence from her subsequent to and in pursuance of that agreement. That his mere absence from her, during that period, independent of the terms and effect of that agreement, would prevent his following or acquiring her settlement, cannot be, and indeed has not been, claimed. The cases on this point are decisive and too familiar to require citation. The question of his settlement, therefore, depends entirely on the effect of that agreement, which is claimed, by the defendants, to constitute an emancipation of said Caleb, by his mother, which prevented him from deriving a settlement from her in the town of Norwich. The terms of that agreement are very loosely stated in the verdict. It merely finds, that on the first of April, 1833, (which was before the mother of Caleb had acquired a settlement in Norwich, and while he resided with her there,) she, being unable to find employment for her family, it was verbally mutually agreed between them, that he might go and take care of himself, and have his time and earnings; and that there was not any consideration paid or received, by either of them; and that he then left her, and obtained employment from time to time elsewhere, occasionally returning to *548and remaining temporarily in her house. No objection has been made to this agreement, on the ground that it was verbal, and not written; and we are of opinion, that if there were no other objection to it, it would be as valid and effectual as if it was in writing. Nor, in the conclusion to which we have come in this case, have we deemed it important to consider the circumstance that no pecuniary consideration was paid or received, by either of the parties to this agreement, as was probably the meaning of the jury in their verdict. If however, the agreement was of such a character, that, if made on an adequate consideration, whether pecuniary or otherwise, it would have had the legal effect of so separating the son from his mother as to deprive her of her parental controul over him, such a consideration would probably be held to be inferrible from the terms of the agreement itself.
We come, then, to consider the effect of this agreement on the settlement of the pauper in question, supposing it not to be invalid, by reason of a want of form or consideration. We do not deem it necessary to scan very critically the precise terms of it; for, conceding that its stipulations are as broad and full as the defendants claim, viz., that the son might leave the service of his mother, and appropriate his earnings to his own use, and be free from her controul, and that she should thereafter be discharged from her obligation to support him, we are clearly of opinion, that whatever might be the effect of such an agreement, as between the son on the one part, and the parent, or another person, on the other, respecting the personal right of the son to retain or recover his earnings, in his own name and for his own benefit, it does not release the child from the authority and controul of the parent, nor the parent from the duty of maintaining and protecting the child. It neither destroys nor impairs the previous subordinate relation which the child sustained towards the parent, as a member of the family. The duties and legal relations of minor children and their parents towards each other, are imposed by the law, not merely in accordance with the natural obligation, but from considerations of high public policy and the general welfare of the community; and cannot be divested or varied, by any private agreement between them. In Adams & Barnum v. *549Oaks, 20 Johns. R. 282. the father of the pauper in question, when the latter was seventeen years of age, executed an instrument in writing to him, whereby, for the consideration of fifty dollars, he, in the fullest manner, released his son from all claim to his future services, and permitted him to work and contract for himself, and go where he pleased, relinquishing all parental rights and controul over him. On the question as to the settlement of the son, it was held, that the instrument, as an act of emancipation, was a nullity, and that the father could not, by such an act, devest the right of a derivative settlement of the son, acquired from the father. Platt, J., in giving the opinion of the court, says: “The contract, whereby the father attempted to release his infant son from all parental charge and controul, was absurd, and can have no effect upon the question before us. The law determines the relation between a father and his infant children, which it is not in their power to change.” This decision is directly in point on the question before us; and was approved and confirmed, in Adams & Barnum v. Foster & Lawrence, 20 Johns. R. 452. with reference to the same agreement.
There is no doubt that a minor may, in certain cases, contract a relation or obligation, which is inconsistent with, and will therefore, supersede or suspend, his subordinate relation to his parents, and thus prevent him, while such subordinate relation is so superseded or suspended, from deriving or following a settlement subsequently acquired by such parents. This would be on the ground that he was emancipated, as it is termed, from the parents, before the acquisition of such settlement, and therefore, that its derivation by the child from the parent is prevented or delayed, by the destruction or suspension of the subordinate relation of the former to the latter, on which the derivation of the settlement by the child is founded. Thus, a minor son, by contracting marriage, or, in England, by enlisting into the service of the king, will be so emancipated, and thus prevented from acquiring the new settlement of his parent. In these cases, the contract of marriage in both countries, and that of enlistment in England, is a lawful contract, recognized and allowed as valid, and which, therefore, it was competent for the minor to make; but the relations created by them, in the one case, to his wife and family, and in the other, to his government *550are inconsistent with, and therefore supersede, the parental controul and authority, and the subordinate relation which he before sustained to his parents, as a part of their family; and consequently, prevent or suspend the acquisition of a settlement from either of them, as one of the consequences flowing from such subordinate relation. And the same reason will be found applicable to all the cases where it has been held, that the settlement of a minor is prevented, by his emancipation, resulting from a contract made by him. Rex v. Wilton, &c. 3 Term R. 355. Burr. Set. Ca. 170. Rex v. Wilmington, 5 B. & Ald. 525. (7 E. C. L. 180.) Rex v. Rotherfield Greys, 1 B. & Cres. 345. (8 E. C. L. 95.) East Woodhey v. West Woodhey, 1 Stra. 438. Rex v. Norton, 2 Stra. 831.
In the present case, the agreement between the pauper’s husband and his mother, being void, did not change the relation between them, nor affect his subordinate situation towards her; and therefore, did not prevent him, or, consequently, his wife, from deriving a settlement from her in Norwich.
The superior court is therefore advised to render judgment for the plaintiffs.
In this opinion the other judges concurred.
Judgment for the plaintiffs.